Citation Nr: 0025256	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
right knee injury, to include post-traumatic arthritis, 
currently evaluated as 60 percent disabling.

3.  Entitlement to a rating higher than 20 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, effective prior to January 20, 1995.

4.  Entitlement to a rating higher than 30 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, effective prior to November 24, 1997.

5.  Entitlement to an effective date prior to November 24, 
1997, for a total disability rating due to individual 
unemployability (TDIU).

6.  Entitlement to benefits under 38 U.S.C.A. § 1151, for 
right eye blindness as a result VA laser treatment in 
February 1987.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from May 1948 to May 
1952.  This appeal comes before the Board of Veterans' 
Appeals (Board ) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) .  


FINDINGS OF FACT

1.  The appellant's PTSD is primarily manifested by periodic 
depression and anxiety, intrusive thoughts causing difficulty 
with sleep, flashbacks, and some exaggerated or startle 
response.

2.  The appellant's ability to establish and maintain 
effective or favorable relationships with people is not 
severely impaired; his psychoneurotic symptoms are not of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

3.  The appellant's occupational and social impairment due to 
PTSD does not result in deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

4.  The appellant filed a claim for TDIU due to his right 
knee disability and PTSD on February 22, 1994.  

5.  As of February 22, 1994, the appellant's right knee was 
nonfunctional due to his service-connected residuals of right 
knee injury, to include post-traumatic arthritis.

6.  It was not factually ascertainable that there was an 
increase in the appellant's service connected right knee 
disability prior to February 22, 1994.

7.  Prior to February 22, 1994, the appellant's service 
connected disabilities included a right knee disability, 
rated 20 percent disabling; PTSD, rated 50 percent disabling; 
and a scar on the neck, rated noncompensable.  His combined 
disability rating was 60 percent.

8.  As of February 22, 1994, the appellant's service 
connected disabilities include a right knee disability, rated 
60 percent; PTSD, rated 50 percent; and a scar on the neck, 
rated noncompensable.  His combined disability rating is 80 
percent.  The appellant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

9.  The appellant's right eye blindness is not related to or 
caused by VA laser treatment in 1987 and the claim for 
benefits under 38 U.S.C.A. § 1151 in not plausible.  


CONCLUSIONS OF LAW

1.  PTSD is no more than 50 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic Code 9411 
(1996 & 1999).

2.  The criteria for a rating higher than 60 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.68, Diagnostic Code 5164 (1999).

3.  The criteria for an effective date of February 22, 1994, 
for a 60 percent rating for the residuals of a right knee 
injury, to include post-traumatic arthritis, are met. 
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 1.157, 3.400, Diagnostic Codes 5164, 5256 (1999). 

4.  The criteria for an effective date of February 22, 1994, 
for TDIU are met. 
38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16, 4.18 
(1999).  

5.  The claim for benefits under 38 U.S.C.A. § 1151 for right 
eye blindness as a result VA laser treatment in February 1987 
is not well-grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  PTSD.

The appellant has presented a well-grounded claim for the 
evaluation of his PTSD within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  By means of a November 1994 rating 
decision, he was awarded service connection for PTSD, rated 
50 percent disabling.  He has appealed that decision.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issues as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determination, the Board has 
considered whether staged rating should be assigned.  As 
explained below, we conclude that the conditions being 
addressed has not significantly changed and uniform rating is 
appropriate in this case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
IV.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When, after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).
 
The criteria for mental disorders changed in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 
5110 (West 1991).  The Board notes that the RO has considered 
both sets of criteria in this case.  Both the pre-November 
1996 criteria and the post November 1996 criteria will be 
laid out for the benefit of comparing the two. The pre-
November 1996 criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment - 50 percent disabling.

38 C.F.R. Part IV, DC 9411 (1996).

The post-November 1996 criteria and the applicable ratings 
are as follows:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. Part IV, DC 9411 (1999).

The pertinent medical evidence of record includes a VA 
examination report, dated in August 1993, which indicates 
that the appellant stopped working in 1987 due to his right 
eye blindness and blockage in his carotids.  He reportedly 
spent his time sitting at the house watching television, 
mowing the yard (riding mower).  He socialized well.  Crowds 
did not bother him.  His appetite was good.  His sleep, 
however, was not too good.  He had nightmares.  There were no 
hallucinations or delusions.  Orientals gave him no reaction 
and no flashbacks were noted.  He did not report losing 
interest in any of the things he used to like to do.  He did 
not avoid things because they would remind him of the war.  
No guilt feelings were found.  He made close friends as long 
as they did not cross him.  He had some intrusive thoughts.  
He thought about the war everyday and it kept him from going 
to sleep until late, at times.  Examination showed 
spontaneous speech, periods of depression, lasting 1/2 to 2 
days.  Thought processes were normal.  Memory was fair.  He 
was well oriented and quite alert.  He had periodic 
depression and anxiety.  Insight was superficial.  Judgment 
was fair.  There was no suicidal or homicidal ideation.  

A private psychological report conducted by Dr. S., dated in 
January 1994, indicates that the appellant had had a 
cerebrovascular accident (CVA) in October 1993, which left 
him with right side paresis and speech impairment.  He was 
quite difficult to interview because of being tangential and 
circumstantial, both of these likely relating to his stroke.  
His spouse reported that he had had nightmares throughout the 
years and had been constantly preoccupied with his military 
experiences.  He had recurrent and intrusive distressing 
recollections, dreams, and flashbacks.  His preoccupation 
with his military career tended to interfere with his 
interest in significant activities and in his relationship 
with others.  It particularly impacted on his sleep and 
resulted in distracting him from other events.  The doctor 
stated that the appellant developed PTSD after service and 
that it had significantly disturbed him in the years 
thereafter.  However, by working for himself, he was able to 
avoid the usual interpersonal stresses and to maintain a good 
work record.  He had had ongoing emotional pain from his 
problems over the years.  Then, in the late 1980's, he began 
to have circulatory insufficiency and became vocationally 
disabled, with a CVA occurring in late 1993.  Prior to this, 
he experienced the impact of his PTSD, which was not as 
severe as that experienced by many.  Nonetheless, there was 
impairment in his ability to establish and maintain effective 
relationships and his psychoneurotic symptoms resulted in 
such reduction and initiative, flexibility, efficiency and 
reliability levels as to produce considerable vocational 
impairment relative to salaried positions, but not in the 
area of self employment.  His recent CVA now interacted with 
his PTSD in creating a situation where he can no longer 
screen his emotional distress, as he lacks the emotional 
control.  Now, the underlying PTSD was even more visible than 
it had been in years past.  

A subsequent VA examination conducted in November 1997 by the 
same physician as the examination conducted in 1993 (Dr. D.), 
indicates essentially the same findings as in 1993.  The 
appellant's speech was spontaneous and within normal limits.  
He was cooperative.  His mood showed periods of depression.  
Thought processes were normal.  Memory was okay during the 
interview.  He was oriented and alert.  He had periodic 
depression and some anxiety.  Insight was superficial, 
judgment was fair.  He had no suicidal or homicidal ideation.  
His GAF score was 55.  His social functionality was described 
as satisfactory and his occupational impairment depended on 
his physical disability.  It is noted that the claims folder 
was not made available to the examiner.  

However, a subsequent VA examination, dated in December 1999, 
indicates that the claims folder was available for review.  
The appellant's complaints included weekly or monthly 
nightmares, flashbacks, inability to sleep well, and being 
startled by noises.  He stated that he got along well with 
people and that he went to restaurants and did not feel 
uncomfortable.  He also stated that he did not feel 
uncomfortable in malls or large stores.  He had been married 
for 47 years and was close to his spouse.  He spent his time 
sitting at home watching television, sleeping, and visiting 
his friends and his daughter.  He enjoyed these visits.  He 
was casually groomed and fully cooperative.  He was on the 
verge of tears at times, particularly when relating specific 
incidents from his time in the military.  Speech was within 
normal limits, mood was generally euthymic, and affect was 
appropriate to content.  Some depressed mood was noted.   His 
thought processes and associations were logical and tight and 
no loosening of association or confusion was noted.  No gross 
impairment to memory was observed.  He was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted.  His insight was generally 
adequate, as was his judgment.  He denied suicidal or 
homicidal ideation.  His GAF was 55.

A letter from a psychologist (Dr. J.R.M.), dated in January 
2000, indicates that the doctor had had the opportunity to 
review Dr. S.'s January 1994 evaluation of the appellant as 
well as Dr. D's VA report.  Dr. J.R.M. stated that in 1994, 
the appellant's degree of disability did equal or exceed the 
70 percent level under DC 9411.  His ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  His psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
his ability to obtain or retain employment.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against a rating higher 
than 50 percent for PTSD.  The Board notes Dr. J.R.M.'s 
finding that in 1994, the appellant's PTSD was 70 percent (or 
more) disabling.  This was based on a review of a January 
1994 psychological report from Dr. S., and VA examination 
report conducted by Dr. D.  The appellant was not examined by 
Dr. J.R.M.  In essence, Dr. J.R.M. has done what an 
adjudicator is required to do - review the evidence and 
adjudicate the claim based on the applicable rating criteria 
- rather than make a medical finding.  Dr. J.R.M. has 
provided no basis for his conclusion that the appellant's 
disability meets the criteria for a 70 percent rating; he 
simply restates the rating criteria for a 70 percent rating 
under the diagnostic code and states that the appellant met 
the criteria.

A review of the same medical evaluations that Dr. J.R.M. 
reviewed, however, leads the Board to conclude otherwise 
based on the more probative evidence.  First, the Board notes 
that the evidence does not support a finding that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  In August 
1993, it was reported that the appellant socialized well, was 
able to make close friends, and got along well with his 
spouse.  In January 1994, it was reported that the 
appellant's preoccupation with his military career tended to 
interfere in his relationship with others.  However, 
interference in his relationship with others due to such 
preoccupation does not amount to severe impairment as 
contemplated by the rating code.  The Board also notes that 
testimony provided in July 1994, indicates, in essence, that 
his social capabilities were satisfactory.  It was reported 
that he mixed and mingled with visitors, that he socialized 
with people "pretty good," although, he wanted to talk 
about the war all the time, and that he had no problems being 
around others.  In addition, subsequent VA examinations in 
November 1997 and December 1999 show that he got along well 
with people, socialized normally, was close to his spouse of 
47 years, and was not uncomfortable in large gatherings.  
This, in the Board's opinion, is in no way indicative of 
severe social impairment as contemplated by DC 9411 (1996).  
Dr. J.R.M. has adjudicated the claim and made a different 
determination with regard to social impairment.  

It is clear that an examiner may review historical records 
and enter an opinion that is at odds with the prior opinions 
contained in the file.  However, the Board is under an 
obligation to review all the evidence of record, not just the 
last document that happens to be entered into the file.  The 
Court has also established that whether or not that evidence 
submitted is credible and sufficient to support a 
determination is a finding of fact.  Although McGrath 
(citations omitted) was in the context of an earlier 
effective date for a grant of service connection, the same 
logic applies to an evaluation case.  In sum, we are under an 
obligation to review the evidence.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

In this case, J.M.R. has entered an opinion and we have 
considered that opinion.  His opinion is in remarkable 
conflict with all other evidence of record.  The Board notes 
that competent professionals entered GAF Scores.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 55-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  In December 1999 
a VA examiner entered a detailed examination report and 
entered a GAF of 55.  In 1997, A VA examiner reported 
essentially the same findings as in 1993 and entered a GAF of 
55.  In 1994 a private psychological report concluded that 
there was considerable impairment.  Now, in hindsight, J.M.R. 
has reviewed the same evidence, including the findings of 
considerable impairment and GAFs of 55 and 55, and has 
concluded that those examiners, who had the benefit of 
examining the veteran, were not correct.  We conclude that 
examination reports prepared by skilled professionals who are 
able to document findings, that are internally consistent and 
consistent with each, other are more probative than the 
remote opinion of J.M.R. who had no personal knowledge at the 
time of the examinations and whose opinion is in direct 
conflict with the opinions and findings of those who came 
before.  In sum, the opinion of JMR is competent, but 
inconsistent with the other evidence of record and not 
credible. 

Accordingly, notwithstanding Dr. J.R.M.'s conclusion that 
there was severe social impairment, the Board finds that 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people is not shown 
by the evidence of record. 

As for the appellant's psychoneurotic symptoms, again, 
notwithstanding Dr. J.R.M.'s statement, the Board finds that 
they (the psychoneurotic symptoms) are not of such severity 
and persistence to severely impair him in his ability to 
obtain and retain employment.  The Board must first point out 
that he was rendered unemployable in 1987 due to nonservice-
connected conditions, not PTSD.  The record indicates that 
his PTSD symptoms essentially consist of periodic depression 
and anxiety, nightmares, flashbacks, intrusive thoughts which 
keep him from falling asleep at times, and some exaggerated 
or startle response.  In August 1993, he had no 
hallucinations, delusions, suicidal, or homicidal thoughts.  
His thought processes were normal and memory and judgment 
were fair.  He was oriented and alert.  The January 1994 
evaluation report indicates considerable impairment (criteria 
under 50 percent under DC 9411 (1996)) prior to his CVA, and 
an inability to screen his emotional distress after the CVA.  
While the emotional symptoms were more visible after the CVA, 
this does not equate to psychoneurotic symptoms of such 
severity and persistence resulting in severe impairment in 
the ability to obtain or retain employment.  The examiner 
does not make such a finding at that time.  It appears that 
the appellant was stoic and did not cry or show his feelings 
prior to the CVA.  His spouse stated that he never cried 
about Korea prior to his CVA.  However, after the CVA, he was 
unable to inhibit his emotional arousal and would cry when 
talking about or ruminating about events that occurred in 
Korea.  His spouse also reported that the appellant was not 
really so depressed, as he was stressed and preoccupied with 
his military experiences.  He was driven to talk about his 
military experiences, even though they were quite upsetting.  
His symptoms, as reported in January 1994, do not support a 
finding of severe psychoneurotic symptoms as contemplated by 
the rating criteria for a 70 percent rating under DC 9411.  

In addition, the Board finds that testimony provided at a 
hearing in July 1994 also fails to show severe psychoneurotic 
symptoms as contemplated by DC 9411.  It was reported at that 
time that he was primarily angry and distressed over events 
that occurred in Korea and that he thought and talked about 
them regularly.  He was not on any medication and did not 
receive any therapy for his PTSD.  He indicated that 
treatment for his PTSD had not been suggested by mental 
health professionals and that he had not asked for such 
treatment.  (He did receive shock therapy many years ago, 
long before he was service-connected for PTSD.)  He stated 
essentially that he became emotional only when he saw 
something which reminded him of Korea or just whenever he 
thought of Korea.  He reported no violent outbursts.  
Further, VA examinations in 1997 and 1999 report essentially 
similar findings as the VA examination in 1993.  His symptoms 
were again reported as periodic depression and anxiety, 
flashbacks, nightmares, etc.  His social functionality was 
satisfactory and his occupational impairment depended on his 
physical condition, rather than his mental condition.  His 
GAF score was 55, which is indicative of moderate social and 
industrial impairment.  

In short, the Board finds that the preponderance of the 
evidence establishes that there is no more than considerable 
impairment.  The Board thus finds that the criteria for a 70 
percent rating are not met under the old rating code.  As for 
the new rating code, the Board also finds that the criteria 
for a 70 percent rating are not met.  The medical evidence of 
record, previously reported, indicate no suicidal ideation.  
Obsessional rituals have not been reported.  His speech has 
been normal at all time, except after his CVA; any speech 
abnormality shown after the CVA has been directly attributed 
to the CVA.  He does not have near continuous panic or 
depression; the medical records show only periodic depression 
and anxiety.  Impaired impulse control in also not shown; 
testimony provided by the appellant and his family indicate 
that he does not have violent outbursts.  Medical records 
also do not report impaired impulse control; he has 
adequate/fair judgment.  With regards to spatial 
disorientation, his mental examinations show that he has been 
oriented at all times (any disorientation related to the 
immediate effects of the CVA would not be pertinent).  
Neglect of personal appearance and hygiene has not been 
reported.  Recent VA examination showed that he was casually 
groomed and prior evaluations do not report any neglect in 
this area.  

With regards to difficulty in adapting to stressful 
circumstances, the Board notes that during a hearing in 1994, 
when questioned as to how he dealt with stress, he indicated, 
in essence, that he was not violent ("I don't throw 
nothing").  He was again asked how he dealt with stress, and 
he stated that he used to drink, but that he stopped drinking 
approximately 20 years ago.  He then stated that he was 
limited in his abilities due to his CVA, that he passed his 
time by watching television, that he had no problem going 
shopping or into malls.  In essence, he has failed to report 
difficulty in adapting to stressful situations, even when 
directly asked this question.  In addition, during a hearing 
held in 1998, the appellant's daughter was asked whether the 
appellant seemed to get upset if there were "a lot of stress 
or dysfunction in the family or things that - -" and she 
replied that they all got along very well.  While he became 
distressed over his military experiences, a review of the 
record, to include testimony and psychiatric evaluations, 
does not show difficulty in adapting to stressful 
circumstances due to PTSD.  And, as for inability to 
establish and maintain effective relationships, the Board has 
provided in-depth explanation above that this is not shown.  
He is able to make close friends, gets along well with his 
family, socializes well, etc.  Thus, the Board concludes that 
the criteria for a 70 percent rating are not met under the 
new diagnostic code.  The preponderance of the evidence is 
against the claim for an increased evaluation and there is no 
doubt to be resolved.

II.  Right knee.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  

The severity of a knee disability may be ascertained by 
application of the criteria set forth under DC 5010, 5164, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263.  The 
maximum rating permitted under the applicable regulation and 
the rating criteria for the appellant's right knee disability 
is 60 percent.  38 C.F.R. § 4.68 (1999).

The appellant was service connected for arthritis of the 
right knee joint due to trauma, post-operative, by means of a 
September 1955 rating decision.  A claim for an increased 
rating for his right knee condition was denied by the Board 
in February 1993.  At that time, he was rated 20 percent 
disabled for the right knee.  In February 1994, he filed a 
claim for a total disability rating due to individual 
unemployability (TDIU), based on his right knee disability, 
as well as PTSD.  He claimed that his right knee condition 
increased in severity.  The record indicates that by means of 
a March 1999 rating decision, the appellant's claim for an 
increased rating was granted.  He was assigned a 10 percent 
rating for traumatic arthritis, effective from January 20, 
1995, and a 40 percent rating effective from November 24, 
1997.  His 20 percent rating for instability of the knee was 
increased to 30 percent disabling, effective from November 
24, 1997.  His total rating for the right knee under the 
combined rating schedule for the right knee was 60 percent 
effective from November 24, 1997.  With regards to the issues 
of entitlement to a rating higher than 20/30 percent 
effective prior to 1995/1997, the claim is well-grounded.  
That is, the appellant's  assertion that his disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes that the RO assigned a 10 percent rating for 
arthritis effective from January 1995; he had arthroscopy at 
that time and his diagnosis included severe osteoarthritis of 
the right knee.  In addition, the maximum (60 percent) rating 
was assigned effective from November 24, 1997, the date that 
a VA examination of the knee was conducted.  The examination 
report indicates that the appellant had had pain on a daily 
basis, that his right knee had a 40 degree contracture and 
flexed 20 degrees from this position to an ankle of 60 
degrees from 0.  It would not go past this point actively or 
passively.  There was a 25 degree valgus formation in the 
position of flexing contracture.  The soft tissues about the 
knee joint were quite firm and scarred and gave the 
impression of almost total immobility of any gliding 
capabilities either in the extensors or flexors of the knee 
joint.  The impression included (1) remote trauma to the 
right knee joint; (2) ankylosis secondary to 1; (3) 
patellectomy, remote; (4) disruption of the knee joint into 
valgus position secondary to 1; and (5) muscular atrophy, 
thigh and calf secondary to disuse of disease process, knee 
joint.  The examiner stated that the service-connected right 
knee condition would be severe enough, and standing alone, 
without the associated hemiplegia, would impose marked 
limitations.  The knee condition alone would not allow him to 
participate in standing activities or walking and the knee 
joint alone would confine him to a wheelchair.  There was 
pain, muscular weakness, and atrophy.  If he were capable of 
standing, instability would be present and actually 
manifested itself long before he had his hemiplegia.  From 
the history, it sounds as if the knee was nonfunctional prior 
his stroke.  He was limited by pain which he expressed and 
the muscle mass in the right thigh, although, he had thin 
thighs on each side, is not only decreased, but fibrotic and 
has very little gliding capabilities about the knee joint to 
permit flexion and extension.  There was subluxation which 
was severe to the point that the knee itself would be 
nonfunctional in this position.  

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  The effective 
date of an increased rating for a service-connected 
disability is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within 1 year from such date, otherwise, 
the date of the receipt of the claim.  38 C.F.R. § 3.400(o).  
A specific claim in the form prescribed by the Secretary (of 
VA) must be filed in order for benefits to be paid to any 
individual under VA laws.  38 C.F.R. § 3.151 (1999).  A claim 
is a formal or an informal communication, in writing, 
requesting determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(1999).  When a formal claim has been filed, an informal 
request for an increased rating will be accepted as a claim.  
38 C.F.R. § 3.155 (1999).  Receipt of, among others, VA 
outpatient or hospital treatment records, will be accepted as 
an informal claim for increased benefits.  38 C.F.R. § 3.157 
(1999).  The date of outpatient or hospital examination will 
be accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).

The Board has reviewed the evidence of record and finds that 
entitlement to the maximum 60 percent rating is warranted 
effective from the date of the appellant's competent 
assertion of an increase in disability, the date of claim.  
Records dated between 1993 through November 1997 vary as to 
the nature, severity, and etiology of the appellant's right 
leg/knee condition.  He began having severe problems with his 
right lower extremity after he had a CVA in October 1993.  
Records dated in 1993 indicate that this was due to the CVA 
(rather than the service-connected right knee condition).  
Treatment records dated from 1993 also indicate that he had 
rheumatoid arthritis (diagnosed in 1992) which also appeared 
to contribute to his functional capabilities in the right 
leg/knee.  On the other hand, in January 1995, he had 
arthroscopy of the right knee (he was apparently a poor 
candidate for a total knee arthroplasty due to his CVA) which 
showed severe osteoarthritis of the knee, with bone on bone 
medially.  As to his extent of his functional limitations in 
the right leg, records dated between 1993 and the present 
clearly indicate that he could not ambulate without assistive 
devices and had severe difficulty with his right leg, again, 
due to various causes.  His right knee range of motion was 
varied during this time-period.  For example, in August 1994, 
it was severely limited according to a VA neurological 
examination (he had little flexion and extension of the right 
knee).  In January 1995, he had pain with range of motion.  
On the other hand, in October 1996, he had full range of 
motion of the right knee.  Notwithstanding the varied 
etiology and severity reported by the treatment records dated 
between 1993 and 1997, in a November 1997 examination report, 
a VA examiner indicated, in essence, that the appellant's 
service connected right knee condition, apart from the 
residuals of the CVA, was of such severity to confine him to 
a wheelchair, and that it was likely nonfunctional regardless 
of and prior to the CVA.  Therefore, the Board concludes 
that, despite the residuals of the CVA and rheumatoid 
arthritis and their effect on the right leg/knee, given that 
diagnostic tests have shown that the service connected right 
knee condition itself was so severe (bone on bone medially, 
severe osteoarthritis) such that it warranted a total knee 
arthroplasty (although, he could not have the procedure due 
to his CVA), that he required the use of assistive devices 
(e.g., knee brace, cane, wheelchair) due to instability of 
the knee (as well as other, nonservice-connected conditions), 
and given the examiner's opinion in 1997 that the appellant 
had ankylosis in 1997 due to his inservice injury, that his 
right knee was likely nonfunctional even prior to the CVA, 
and resolving any doubt in favor of the appellant, that the 
maximum rating of 60 percent should be awarded effective from 
the date of claim.  The Board does not find justification for 
the effective dates assigned by the RO for the increased 
rating as there is no indication that the service-connected 
right knee disability suddenly increased in severity on those 
dates.  Rather, as explained above, his right knee was 
apparently nonfunctional long before the date assigned by the 
RO.  Based on the right knee being nonfunctional, the Board 
finds that the maximum rating should be assigned, by analogy, 
under DC 5256/5164, effective from the date of his claim 
(February 22, 1994). 

The Board does not find that an effective date earlier than 
February 22, 1994, is warranted.  Records dated between 
February 1993 and February 1994 do not show an increase in 
the right knee service connected disability.  As mentioned 
above, these records do show severe limitation in the 
appellant's ability to use the right leg; however, these 
records do not attribute this to the service connected 
disability.  Rather, it is attributed to the CVA and/or 
rheumatoid arthritis.  It was not factually ascertainable 
that there was an increase in his right knee disability 
attributable to his service-connected knee condition, prior 
to February 22, 1994; therefore, the effective date of the 
increased rating award should be the date of claim.  

With regards to the issue of entitlement to a rating higher 
than 60 percent for the right knee disability, the Board 
notes that generally, claims for increase are well grounded.  
However, the Court has clearly established that there are 
limits to when a claim for increase is well grounded or 
whether there is a case in controversy.  Thus, on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  If the veteran is at the maximum evaluation and no 
other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must be 
a benefit.  

In this case, a rating higher than 60 percent cannot be 
granted under the law; the maximum rating allowed for this 
disability under the amputation rule is 60 percent.  
38 C.F.R. § 4.68.  Extraschedular consideration is not 
warranted because, as explained below, the appellant is being 
awarded TDIU effective from the date of his claim for 
increased rating and TDIU.  Accordingly, entitlement to a 
rating higher than 60 percent for the right knee disability 
is denied. 

III.  TDIU.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).

Under 38 C.F.R. § 4.16(a) (1999), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities. The provisions of 
38 C.F.R. § 4.16 state as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war. It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable. Marginal employment shall 
not be considered substantially gainful 
employment. For purposes of this section, 
marginal employment generally shall be 
deemed to exist when a veteran's earned 
annual income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person. 
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold. Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination. 

38 C.F.R. § 4.16 (1999).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (1999).

The Board finds that an effective date of February 22, 1994, 
is warranted for a TDIU rating.  As mentioned above, the 
appellant's claim for TDIU was received on February 22, 1994.  
The RO awarded TDIU effective from November 24, 1997, on the 
basis that the severity of the appellant's right knee 
disability as described on VA examination in November 1997, 
together with his PTSD, was sufficient to preclude 
substantially gainful employment.  As the Board has found 
that the service connected right knee condition was 
nonfunctional as of February 22, 1994, (rather than the date 
of the VA examination in 1997), and given the appellant's 
eighth grade education and work experience as a heavy 
equipment operator, TDIU should be awarded effective from the 
date of his claim, February 22, 1994.  An effective prior to 
the date of claim is not warranted.  The appellant's 
disability ratings prior to February 22, 1994, are as 
follows: right knee disability, 20 percent; PTSD, 50 percent; 
and scar on the right side of the neck, noncompensable.  This 
does not meet the minimum schedular criteria for entitlement 
to TDIU under 38 C.F.R. § 4.16(a) (1999).  Accordingly, 
entitlement to an effective earlier than the date of his 
claim cannot be awarded.

IV.  38 U.S.C.A. § 1151.

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to such veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  38 U.S.C.A. § 1151 (West 
1991).

In order to have a well-grounded claim under 38 U.S.C.A. 
§ 1151, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment; 
and (3) medical evidence of a nexus between that asserted 
injury or disease and the current disability.  See Jones v. 
West, 12 Vet. App. 460 (1999).

The appellant contends that as a result of laser treatment in 
1987, he was blinded in the right eye; he claims entitlement 
under 38 U.S.C.A. § 1151 for right eye blindness.  VA medical 
records indicate that in February 1987, the appellant 
reported progressive visual loss in the right eye, worse in 
the last few weeks.  It was noted that he had severe vascular 
disease.  He was found to have ischemic ocular syndrome, was 
admitted to the hospital, and received argon laser treatment 
to the right eye.  The medical evidence of record indicates 
that right eye blindness was due to neovascular glaucoma in 
the right eye secondary to carotid/ocular ischemia.  A review 
of the medical records, to include a February 1998 VA 
examination, indicates that there is no relationship between 
the blindness in the right eye and VA laser treatment.  The 
Board notes that our October 1997 remand placed the appellant 
and his representative on notice that there was a duty to 
submit a well-grounded claim and advised that if there were 
any competent medical nexus evidence, such evidence should be 
submitted.  However, such medical evidence was not submitted.  
The Board also notes that our remand requested that a VA 
examination be conducted to determine the etiology of the 
right eye blindness and asked that the examination report be 
typed.  While an examination was conducted, it was not typed.  
This is not material as the purpose of this request was so 
that the report would be legible.  In this case, the report 
is legible and clearly indicates that the laser eye treatment 
did not contribute to the loss of vision in the right eye.  
In any event, a well-grounded claim has not been submitted as 
there is no medical nexus evidence; therefore, there is no 
duty to assist.  Accordingly, the claim is denied.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to an evaluation higher than 50 percent for PTSD 
is denied.

Entitlement to a 60 percent rating for the residuals of a 
right knee injury, to include post-traumatic arthritis, is 
granted, effective from February 22, 1994, subject to the 
criteria which govern the payment of monetary awards.

Entitlement to a rating higher than 60 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, is denied.

Entitlement to a TDIU rating is granted effective from 
February 22, 1994, subject to the criteria which govern the 
payment of monetary awards.

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
eye blindness as a result VA laser treatment in February 1987 
is denied.
 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

